Case 2:20-cv-00054 Document 1-1 Filed 01/08/20. Page 1 of 5

i

SCHEDULE A

Tract No. 306E-1

AUTHORITY FOR THE TAKING:

The authority for the taking of the interest in land is under and in accordance with
40 U.S.C. §§ 3113 and 3114; 33 U.S.C. §§ 591 and 594; and 33 U.S.C. § 701n, which
authorizes the repair and rehabilitation of any flood control work threatened or destroyed by
flood; Section 203 of the Flood Control Act of 1962, Title II, Flood Control, Lower
Mississippi River Basin, Pub. L. No. 87-874, previously named the “Mississippi River Delta
At and Below New Orleans, Louisiana,” as amended which authorizes the New Orleans to
Venice Hurricane Protection Project; and Chapter 3 of Title I of Division B of the Emergency
Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic
Influenza Act, 2006, Pub. L. No. 109-148, 119 Stat. 2680, 2762-2763, which Act made funds

available for such purposes.

PUBLIC USES:

The public uses for which said interest in land is taken are as follows:

Said interest in land is necessary for the construction, repair, and rehabilitation of the
New Orleans to Venice Hurricane Protection Project, Westbank River Levee, Plaquemines
Parish, Louisiana, and for such other use as may be authorized by Congress or by Executive

Order.

 
Case 2:20-cv-00054 Document 1-1. Filed 01/08/20. Page 2 of 5

SCHEDULE B
Tract No. 306E-1

DESCRIPTION:

A TRACT OF LAND, together with any and all buildings, improvements and
appurtenances thereon, located in Section 51, Township 20 South, Range 29 East,
Plaquemines Parish, Louisiana, and being a portion of a right of way to be acquired to
accommodate construction of the New Orleans to Venice Hurricane Protection Project, being
more particularly described as follows:

For a POINT OF REFERENCE (P.O.R.), commence at the U. S. Corps of Engineers
Buras Levee District baseline monument at Station 902+59.52, having coordinate values of
X=3844637.4641 and y=319946.9723, thence run South 67 degrees, 04 minutes, 43 seconds
East along said Buras Levee District baseline a distance of 281.69 feét to a point, thence run
South 32 degrees, 44 minutes, 41 seconds West a distance of 124.15 feet to the POINT OF
BEGINNING (P.O.B. 1), having coordinate values of x=3844829.3572 and y=319732.2268.

From the POINT OF BEGINNING, run South 32 degrees, 44 minutes, 41 seconds
West, a distance of 17.97 feet; thence run North 67 degrees, 04 minutes, 43 seconds West, a
distance of 71.03 feet; thence run North 32 degrees, 44 minutes, 41 seconds East, a distance
of 11.86 feet; thence run South 71 degrees, 15 minutes, 39 seconds East, a distance of 72.14
feet to the point of beginning.

The above described tract contains 0.023 acres, more or less.
The above Tract being the same property acquired by Russell Miller and Tralice

Trump Miller from Nicolas A. Ivankovich by Act of Sale dated March 31, 1967, which is
registered in COB 310, folio 790 in the records of Plaquemines Parish, Louisiana.

 
Case 2:20-cv-00054 Document 1-1 Filed 01/08/20. Page 3 of 5

SCHEDULE C

Tract No. 306E-1

EASEMENT:

A perpetual and assignable right and easement in Tract No. 306E-1 to construct,
maintain, repair, operate, patrol and replace a flood protection levee, including all
appurtenances thereto; reserving, however, to the owners, their heirs and assigns, all such
rights and privileges in the land as may be used without interfering with or abridging the
rights and easement hereby acquired; subject, however, to existing easements for public roads
and highways, public utilities, railroads and pipelines. The gross sum estimated as just
compensation also includes compensation for the now expired temporary work easement
identified in Schedule D (which easement was used pursuant to the commandeering order and.

irrevocable rights of entry issued by Plaquemines Parish on July 6, 2006.)

 
Case 2:20-cv-00054 Document 1-1 Filed 01/08/20 Page 4 of 5

SCHEDULE D

Tract No. 306E-1

 

 

X = 3844637.4641

PLAQUEMINES PARISH, LOUISIANA
SECTION 51 , T20S-R29E

 

/
‘ NX,
/ N
REQUIRED LEVEE
i ~

~ <a)

¢
“® PERPETUAL FLOOD PROTECTION

/ i

mse / 7 RNSTING Levee /
Ns, ‘ / stunt ‘

v

‘

/ ~

    
 
  
  
 

 

 

 

 

 

LEVEE EASEMENT
0.023 acres i
(1017 squore feet) / ae
‘
FORMERLY KNOWN AS /
— TRACT 306E-2 /-
‘0126 AC
~.. (3466 square feet) A /
\ XO
SN /™ >
7™ ‘ be
LIMIT OF TEMPORARY NO NN us
WORK AREA EASEMENT S/ éy
—m,, S
/ N 6
g ; .
se “.
pe /
g fs
g = ¥.
ae /s vy 0 50 100
9 ‘ & ws ———— |
S / y ie
~. i > x! PREPARED UNDER CONTRACT NO,
we / ¥ / W912P8-05-D-0028
Rn i / CONTRACTOR: EG ENGINEERS, INC,
Awe
ue NO Sf DEPARTMENT OF THE ARMY
Ui, US, ARMY CORPS OF ENGINEERS
Ni NEW ORLEANS DISTRICT
ESTATE OF RUSSEL MILLER, ET AL NEW ORLEANS TO VENICE HURRICANE
RA= 0,298 AC PROTECTION PROJECT
(12982 square feet) WESTBANK RIVER LEVEE
Perpetual Flood Protection Levee Easement ™ ~S ESTATE OFS MILER, ETAL
DATE: JULY 25,2007_ REV, 145-12

 

 

 

 
Case 2:20-cv-00054 Document 1-1 Filed 01/08/20. Page 5 of 5
‘ i \

SCHEDULE E
Tract No. 306E-1

All Unknown Heirs, Legatees, Successors and Assigns

having or claiming an interest in the
Estate of Russell Miller

aka Russel Miller

Address Unknown

All Unknown Heirs, Legatees, Successors and Assigns

having or claiming an interest in the
Estate of Tralice Trump Miller -
Address Unknown

Tony Miller
Address Unknown

Susan Spurlin
706 Southeast Street
Abbeville, Louisiana 70510

Divine Elevation, LLC

c/o Okechukwu Okafor

1020 Orange Blossom, Apt. D
Harvey, Louisiana 70058

TAD Enterprises, L.L.C.

c/o Dana T. Durr

9596 Highway 23

Belle Chasse, Louisiana 70037

DLT Investments, LLC

c/o Dana T. Durr

123 Lazy Oak Drive .

Belle Chasse, Louisiana 70037

Unknown Owners

Plaquemines Parish Government
William Nungesser, Parish President
8056 Highway 23, Suite 200

Belle Chasse, Louisiana 70037

Sheriff & Ex-Officio Tax Collector
Parish of Plaquemines

302 Main Street

Belle Chasse, Louisiana 70037

Tax Purchaser
Tax Deed 2006 #1359200
June 30, 2007

Tax Purchaser
Tax Deed 2007 #1359200
June 30, 2008

Tax Purchaser
Tax Deed 2010 #1620436
July 6, 2011

Commandeering Authority

Taxing Authority

 
